— Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered December 21, 2006, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him to a term of two years, unanimously affirmed.
The court properly exercised its discretion in denying defendant youthful offender treatment (see People v Drayton, 39 NY2d 580 [1976]), particularly in view of his failure to complete a residential drug treatment program despite multiple opportunities to do so. Concur — Tom, J.E, Saxe, Sweeny, Catterson and DeGrasse, JJ.